DETAILED ACTION
	Claims 1-14 and 16-26 are pending. Claims 1-14, 16, and 17 have been amended, claim 15 was originally canceled, and claims 18-26 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification, e.g. on pages 1 and 2, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it includes a phrase that can be implied, i.e. “are described”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “wherein t the”. The “t” should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent 
form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites “at least 10% or more of one or more compounds of formula II”. However, claim 1 requires “a concentration of 20% or more” of formula II. Therefore, claim 14 is broader than claim 1 and thus not further limiting. Claim 26 recites “a ratio of compounds of formulae I and II in the range from 3:1 to 0.75:1”. However, claim 1 requires “a concentration of 30% or less” of formula I, and “a concentration of 20% or more” of formula II. Therefore, the ratio encompasses amounts outside the concentrations recited in claim 1 and thus not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 13, 14, 16-22, and 24 of U.S. Patent No. 9,752,075. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media comprising at least two bimesogenic compounds. The mesogenic medium of ‘075 comprising one or more compounds of formulae A-0, two of A-II, two of A-III, B-I, and chiral molecules where the first A-II of ‘075 is defined as: R21 and R22 are F, MG21 and MG22 are mesogenic groups represented by formula IIa when r is 2 on the outside rings and r is 1 on the inside rings where L is F, and Sp2 is a spacer group comprising 7 C atoms encompasses formula I of instant claims 1 and 7, specifically formula Ia-17c of instant claims 18 and 19, more specifically formula I’a-11 of instant claim 20. Formula A-0 of ‘075 when defined as: R01 and R02 are F, MG01 is –A01-Z01-A02- where A01 and A02 are 1,4-phenylene in which one H atom is substituted by F, and Z01 is a single bond, X01 is -CO-O-, Sp0 is –(CH2)n- where n is 5, 7, or 9, X02 is –O-CO-, and MG02 is –A03-Z02-A04-Z03-A05 where A03 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, ZB1 is –CO-O-, LB11 and LB12 are F, and XB1 is CN encompasses formula VIII of instant claims 6 and 13 when R81 is alkyl with up to 12 C atoms, e is 1, A is 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, Z81 is –COO-, and L1 and L2 are F. The flexoelectric device of ‘075 encompasses the flexoelectric device of instant claims 16 and 17. Both the instant claims and patented claimed recite open language “comprising”; therefore it would have been obvious that all variables are inclusive of the .
Claims 1-14, 16, 17, and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 24-26 of U.S. Patent No. 9,644,144. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media comprising at least two bimesogenic compounds. The liquid-crystalline medium of ‘144 comprising two compounds of formula I and three compounds of formula III where the first compound of formula I of ‘144 is defined as: R11 and R12 are straight-chain alkyl groups with 1 to 25 C atoms, MG11 and MG12 are mesogenic groups having two 6-atomic rings in which at least one comprises a 1,4-phenylene substituted by at least one alkyl group having 1 to 5 C atoms, e.g. 
    PNG
    media_image2.png
    93
    312
    media_image2.png
    Greyscale
 when R is alkyl having 1 to 5 C atoms, X11 and X12 are single bonds, and Sp1 is a spacer group comprising 1, 3, or 5 to 15 C atoms encompasses formula I of instant claims 1 and 7 when R11 and R12 are straight-chain alkyl groups, A11 and A14 are 1,4-phenylene substituted by at least one alkyl group, A12 and A13 are 1,4-phenylene, and s is 1, 3, or 5 to 15. The first compound of formula III of ‘144 when defined as: R31 and R32 are F, MG31 and MG32 are 
    PNG
    media_image3.png
    85
    313
    media_image3.png
    Greyscale
 when r is 0, X31 is –OCO-, Sp is a spacer group comprising 5 to 15 C atoms, and X32 is –COO- encompasses formula II of instant claims 1 and 8 when R21 and R22 are F, A21 to A26 are 1,4-phenylene, u is 1, Z21 is –OCO-, t is 5 to 15, and Z22 is –COO-. The second compound of formula III of ‘144 when defined as: R31 and R32 are F, MG31 and MG32 are mesogenic groups, e.g. 
    PNG
    media_image4.png
    87
    312
    media_image4.png
    Greyscale
 when r is 0, X31 is –OCO-, Sp is a spacer group comprising 5 to 15 C atoms, and X32 is –COO- encompasses formula III of instant claims 2 and 9 when R31 and R32 are F, A31 to A34 are 1,4-phenylene, Z31 is –OCO-, z is 5 to 15, and Z32 is –COO-. The third compound of formula III of ‘144 when defined as: R31 and R32 are F, MG31 and MG32 are mesogenic groups, e.g. 
    PNG
    media_image4.png
    87
    312
    media_image4.png
    Greyscale
 when r is 0, X31 is –OCO-, Sp is a spacer group comprising 5 to 15 C atoms, and X32 is a single bond encompasses formula IV of instant claims 3 and 10 when R41 and R42 are F, A41 to A44 are 1,4-phenylene, Z41 is –OCO-, and w is 5 to 15. The second compound of formula I of ‘144 when defined as: R11 and R12 are straight-chain alkyl groups with 1 to 25 C atoms, MG11 and MG12 are mesogenic groups having two 6-atomic rings in which at least one comprises a 1,4-phenylene substituted by at least one alkyl group 
    PNG
    media_image5.png
    90
    316
    media_image5.png
    Greyscale
 when r is 1 and L is an alkyl having 1 to 5 C atoms, X11 and X12 are single bonds, and Sp1 is a spacer group comprising 1, 3, or 5 to 15 C atoms encompasses formula V of instant claims 4 and 11 when R51 and R52 are straight-chain alkyl groups, A51 to A56 are 1,4-phenylene substituted by at least one alkyl group, Z51 and Z54 are –COO-, l is 0, p is 1, 3, or 5 to 15, and m is 0. The flexoelectric device of ‘144 encompasses the flexoelectric device of instant claims 16 and 17. Both the instant claims and patented claimed recite open language “comprising”; therefore it would have been obvious that all variables are inclusive of the patented and instant claims, that all of the compounds of the patented claims may be present in any amount such as those instantly claimed, and additional compounds may be included in the patented invention such as instantly claimed formula VIII and chiral dopants. Furthermore, the limitations recited in instant claims 22-25 are inherent features of the claimed medium. Therefore, the patented medium encompassing the claimed compounds is expected to have the same properties, absent any evidence to the contrary.
Claims 1-14 and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 12, 13, 15, 17, 19, and 20 of U.S. Patent No. 10,087,370. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media comprising at least two bimesogenic compounds. The mesogenic medium of ‘370 comprising two compounds of formula A-II, three 

    PNG
    media_image6.png
    90
    553
    media_image6.png
    Greyscale
  which encompasses formula II of instant claims 1 and 8, specifically formula IIa-1 of instant claim 21. The second compound of formula A-III of ‘370 is represented by the following:

    PNG
    media_image7.png
    88
    508
    media_image7.png
    Greyscale
 which encompasses formula III of instant claims 2 and 9 when R31 and R32 are CN, A31 to A34 are 1,4-phenylene, Z31 is –OCO-, z is 5, and Z32 is –COO-. The third compound of formula A-III of ‘370 when defined as: R31 and R32 are F, MG31 and MG32 are mesogenic groups represented by formula IIa when r is 0, X31 is –O-, w is a spacer group comprising 5 to 15 C atoms, and X32 is a single bond. The second compound of formula A-II of ‘370 is represented by the following:

    PNG
    media_image8.png
    91
    503
    media_image8.png
    Greyscale
 which encompasses formula V of instant claims 4 and 11 when R51 and R52 are CN, A51, A52, A55, and A56 are 1,4-phenylene, Z51 is –OCO-, Z54 is –COO-, l is 0, p is 5, m is 0, and Z54 is –COO-. Formula B-I of ‘370 when defined as: RB1 is a straight-chain alkyl group with 1 to 12 C atoms, n is 1, B1 is 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, ZB1 is –CO-O-, LB11 and LB12 are F, and XB1 is CN encompasses formula VIII of instant claims 6 and 13 when R81 is alkyl with up to 12 C atoms, e is 1, A is 
    PNG
    media_image1.png
    63
    129
    media_image1.png
    Greyscale
, Z81 is –COO-, and L1 and L2 are F. The flexoelectric device of ‘370 encompasses the flexoelectric device of instant claims 16 and 17. Both the instant claims and patented claimed recite open language “comprising”; therefore it would have been obvious that all variables are inclusive of the patented and instant claims and that all of the compounds of the patented claims may be present in any amount such as those instantly claimed. Furthermore, the limitations recited in instant claims 22-25 are inherent features of the claimed medium. Therefore, the patented medium encompassing the claimed compounds is expected to have the same properties, absent any evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffin et al. (WO2015074737). Corresponds to U.S. 9,752,075 cited above.
Tuffin et al. teaches mesogenic media comprising a first component, component A, consisting of bimesogenic compounds and comprising one or more bimesogenic compounds of formula A-0 and one or more bimesogenic compounds selected from the group of compounds of formulae A-I to A-III [col 1 lines 4-9] wherein a specific example of formula A-II is the following compound (4):

    PNG
    media_image9.png
    153
    514
    media_image9.png
    Greyscale
[col 73] which is equivalent to formula I of instant claim 1, specifically formula Ia-2b of instant claims 18 and 19, more specifically formulas I’a-3 of instant claim 20. Tuffin et al. also teaches one or more compounds of formula A-II (i.e. methylene-linked dimers), preferably in a claims 1 and 7). Tuffin et al. further teaches varying the amounts of compounds of formula A-II allow the phase behavior of the second nematic to be tailored to the required temperature [col 123 lines 60-62]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of formula A-II of Tuffin et al. to achieve the claimed amounts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Tuffin et al. also teaches preferred compounds of formula A-III is the following formula A-III-8:

    PNG
    media_image10.png
    88
    504
    media_image10.png
    Greyscale
 [col 47] where n is preferably 5, 7 or 9 [col 47 line 38] which is equivalent to formula II of instant claim 1, specifically formulas IIa-1, IIa-2, and IIa-3 respectively of instant claim 21. Tuffin et al. further teaches another preferred compound of formula A-III is the following formula A-III-1 [col 46]:

    PNG
    media_image11.png
    94
    606
    media_image11.png
    Greyscale
 [col 47 line 45] where n is preferably 5, 7 or 9 [col 47 line 38] which is equivalent to formula III of instant claim 2 when R31 and R32 are CN, A31-A34 are 1,4-phenylene, 

    PNG
    media_image12.png
    67
    559
    media_image12.png
    Greyscale
[p 17] wherein R31 and R32 are CN [p 17], MG31 and MG32 are mesogenic groups, e.g. a group represented by the following formula IIa:

    PNG
    media_image13.png
    83
    445
    media_image13.png
    Greyscale
[p 47] where r is 0 or 1 and L is F [p 48-49], X31 is a single bond, Sp3 is a spacer group comprising 5 C atoms, and X32 is –O-CO- [p 17-18] such as compound F-UIGI-ZI-9-GP-N seen in Mixture M2 [p 139] which is equivalent to formula IV of instant claim 3 when R41 and R42 are CN, A41 is 1,4-phenylene disubstituted with F, A42 and A43 are 1,4-phenylene monosubstituted with F, Z41 is –OCO-, w is 5, and A44 is 1,4-phenylene. Tuffin et al. further teaches one or more compounds of formula A-III (Applicant’s formulae II, III, and IV) is preferably in a concentration of preferably 70 % or less [p 116] which overlaps the instantly claimed combined amounts of 20% or more, specifically 25% or more for formula II, 10 to 70% for formula III, and 1 to 15% for formula IV (claims 1 and 8-10). Tuffin et al. also teaches one aim of this invention is to provide mixtures for displays designed for modes that exploit the flexoelectric effect consisting predominantly of bimesogens and showing improved switching speed, achieved or achievable by use liquid crystals exhibiting of low rotational viscosity in combination with more conventional bimesogens [p 12] and without further elaboration, it is believed that one claim 14).	With regard to claims 4 and 11, Tuffin et al. teaches preferred compounds of formula A-II is the following formula A-II-3 [col 44 lines 66-67]:

    PNG
    media_image14.png
    99
    453
    media_image14.png
    Greyscale
 [col 45] where n is preferably 7 [col 45] which is equivalent to formula V of instant claim 4 when R51 and R52 are F, A51 and A56 are 1,4-phenylene disubstituted with F, Z51 is –OCO-, A52 and A55 are 1,4-phenylene, l is 0, p is 7, m is 0, and Z54 is –COO-. Tuffin et al. also teaches one or more compound of formula F-UIZIP-7-PZU-F is preferably in a concentration of 10 to 20% [p 116] (claim 11). Tuffin et al. further teaches one aim of this invention is to provide mixtures for displays designed for modes that exploit the flexoelectric effect consisting predominantly of bimesogens and showing improved switching speed, achieved or achievable by use liquid crystals exhibiting of low rotational viscosity in combination with more conventional bimesogens [p 12] and without further elaboration, 
With regard to claims 5 and 12, Tuffin et al. teaches the mesogenic medium optionally, preferably obligatory, a second or third component, component C, consisting of one or more chiral molecules [p 20]. Tuffin et al. also teaches the amount of chiral compounds is preferably 1 to 20% [p 112]. Tuffin et al. further teaches the above bimesogenic compounds, when used in chiral nematic liquid crystal mixtures, lead to low melting points, broad chiral nematic phases. In particular, they exhibit relatively high values of the elastic constant k11, low values of the bend elastic constant k33 and high values of the flexoelectric coefficient [p 14]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Tuffin et al. and arrive at the instantly claimed medium through routine experimentation in order to achieve low melting points, broad chiral nematic phases, relatively high values of the elastic constant k11, low values of the bend elastic constant k33 and high values of the flexoelectric coefficient.
With regard to claims 6 and 13, Tuffin et al. teaches the mesogenic medium optionally, preferably obligatory a second component, component B, consisting of nematogenic compounds, preferably selected from the group of compounds of formulae B-I to B-III [p 18] such as the following formula B-I:

    PNG
    media_image15.png
    121
    516
    media_image15.png
    Greyscale
[p 18] wherein RB1 is a straight-chain alkyl group with 3 C atoms, n is 2, B1 is 
    PNG
    media_image16.png
    57
    116
    media_image16.png
    Greyscale
, ZB1 is a single bond, LB11 and LB12 are H, and XB1 is CN [p 18-19] such as compound PPP-3-N seen in Mixture M1 [p 136] which is equivalent to formula VIII of instant claim 6 when R81 is alkyl with 3 C atoms, e is 2, A is 
    PNG
    media_image17.png
    119
    107
    media_image17.png
    Greyscale
 where L3 and L4 are H, Z81 is a single bond, and L1 and L2 are H. Tuffin et al. also teaches the total concentration of compounds of formulae B-I and/or B-II and/or B-III is preferably 10 to 20% [p 116]. Tuffin et al. further teaches this invention shows that the addition of viscosity modifiers (formulae B-I to B-III) can improve the switching speed of mixtures containing dimers. Surprisingly even a small amount of a viscosity modifier can have a very large effect on the speed of switching. In addition the use of these compounds also lowers the temperature of the nematic to second nematic (twist bend) phase or other phases and reduces melting points and may also be used to increase the clearing point of the mixture [p 14]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Tuffin et al. and arrive at the instantly claimed medium through routine experimentation in order to improve the switching speed, lower the temperature of the 
	With regard to claims 16 and 17, Tuffin et al. teaches the medium is suitable for use in flexoelectric liquid crystal devices [abstract].
	With regard to claims 22-25, Tuffin et al. teaches it is known that the use of bimesogens having alkylene spacer groups (Applicant’s formulae I and V) and similar bimesogens exhibit a lower temperature phase below a nematic phase. This phase has been assigned to a twist bend nematic phase, see e.g. Luckhurst et al., 2011 Physical Review E 2011, 84, 031704. When looking to exploit the flexoelectric properties of mixtures of bimesogens the twist bend nematic phase can restrict the lower working temperature of the mixtures. The addition of small amounts of low molar mass liquid crystal, in addition to increasing the switching speed, can be used to reduce the temperature to the twist bend phase while at the same time allowing the use of this phase, respectively of its the pre-transitional effects, to increase the desirable properties of these mixtures [col 6 lines 7-20]. Tuffin et al. also teaches liquid crystal mixtures comprising the new and inventive bimesogenic compounds of formulae A-I and/or A-II and/or A-III show also a novel mesophase that is being assigned as a second nematic phase (twist bend nematic phase). This mesophase exists at a lower temperature than the original nematic liquid crystalline phase and has been observed in the unique mixture concepts presented by this application. Accordingly, the bimesogenic compounds of formula A-II according to the present invention allow the second nematic phase (twist bend nematic phase) to be induced in nematic mixtures that do not have this phase normally. Furthermore, varying the amounts of compounds of formula A-II .
Response to Arguments
	Due to the amendment filed December 26, 2020 of instant claim 1, the 102(a)(1) rejection of claims 1, 2, 7-9, 14, 16, and 17 over Tuffin have been withdrawn.
	Applicant argues regarding the double patenting rejection over U.S. Patent 9,752,075, the claims make no suggestion of a medium containing one or more compounds of Applicants’ formula I in a concentration of 30% or less, and one or more compounds of Applicants’ formula II in a concentration of 20% or more. Since the claims of ‘075 make no suggestion of these ranges, they also fail to suggest the relative amounts, represented by these ranges, of compounds of Applicants’ formulas I and II in a medium.
The Examiner would like to note that patented claims are interpreted in light of their specification. In the instant case, ‘075 teaches one or more compounds of formula A-II (i.e. methylene-linked dimers) [Applicant’s formula I], preferably in a concentration of 40% or less [col 128 lines 31-33] which overlaps the instantly claimed range of  30% or less, specifically 27% or less. ‘075 also teaches one or more compounds of formula A-III (Applicant’s formulae II, III, and IV) is preferably in a concentration of preferably 70 % or less [p 116] which overlaps the instantly claimed combined amounts of 20% or more, specifically 25% or more for formula II, 10 to 70% for formula III, and 1 to 15% for Geneva Pharm., Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865 (Fed. Cir. 2003.). In the instant case, Applicant is trying to extend their rights to the subject matter claimed in ‘075. The patented claims seek protection for compositions comprising bimesogenic compounds encompassing all the defined variables therein and in any amounts. Therefore, the instant claims are encompassed by and considered obvious variants of ‘075. Thus, the instant claims are not patentably distinct from the patented claims.
Applicant argues regarding the double patenting rejection over U.S. Patent 9,644,144, it is asserted that formula I and formula III of ‘144 suggests compounds of Applicants’ formulas I and II respectively. However, the only descriptions of groups MG31 and MG32 are quite broad, i.e. they are both independently a “mesogenic” group. Such broad description provides no guidance to lead one of ordinary skill in the art to a structure –A21-A22-(A23)u- in combination with a structure –A24-A25-A26- connected by a spacer group with the structure –Z21-(CH2)t-Z22- as defined in Applicants’ formula II. Further, none of the claims of ‘144 refer to any percentage of compounds. Thus, the claims make no suggestion of a medium containing one or more compounds of Applicants’ formula I in a concentration of 30% or less, and one or more compounds of Applicants’ formula II in a concentration of 20% or more. Since the claims of ‘144 make no suggestion of these ranges, they also fail to suggest the relative amounts, 
The Examiner respectfully disagrees. The patented claims are interpreted in light of their specification. In the instant case, ‘144 teaches the mesogenic groups are preferably selected from sub-formulae II-1, II-4, II-6, II-7, II-13 to II-18 [col 22 lines 20-22] which are seen in [col 8]. ‘144 also teaches N-PGI-9-GP-N (Applicants’ I) is preferably 15-50% [col 30 lines 37-38] which overlaps the instantly claimed range of 30% or less, specifically 27% or less. ‘144 further teaches one or more compounds of formula III (Applicant’s formula II and III and IV) in a total concentration in the range from 20 to 85% [col 30 lines 2-4] which overlaps the instantly claimed combined amounts of 20% or more, specifically 25% or more for formula II, 10 to 70% for formula III, and 1 to 15% for formula IV. Additionally, the patented claims recite open language “comprising”. Thus all embodiments defined for each variable are part of the patented invention which encompass that of the instant claims. Furthermore, “The double patenting doctrine is designed to prevent a patent owner from extending his exclusive rights to an invention through claims in a later-filed patent that are not patentably distinct from claims in the earlier filed patent.” Geneva Pharm., Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865 (Fed. Cir. 2003.). In the instant case, Applicant is trying to extend their rights to the subject matter claimed in ‘144. The patented claims seek protection for compositions comprising bimesogenic compounds encompassing all the defined variables therein and in any amounts. Therefore, the instant claims are encompassed by and considered obvious variants of ‘144. Thus, the instant claims are not patentably distinct from the patented claims.

The Examiner would like to note that patented claims are interpreted in light of their specification. In the instant case, ‘370 teaches one or more compounds of formula A-II (i.e. methylene-linked dimers) [Applicant’s formula I], preferably in a concentration of 40% or less [col 80 lines 2-4] which overlaps the instantly claimed range of 30% or less, specifically 27% or less. ‘370 also teaches one or more compounds of formula A-III (Applicant’s formulae II, III, and IV) is preferably in a concentration of preferably 70% or less [col 80 lines 14-16] which overlaps the instantly claimed combined amounts of 20% or more, specifically 25% or more for formula II, 10 to 70% for formula III, and 1 to 15% for formula IV. Additionally, the patented claims recite open language “comprising”. Furthermore, “The double patenting doctrine is designed to prevent a patent owner from extending his exclusive rights to an invention through claims in a later-filed patent that are not patentably distinct from claims in the earlier filed patent.” Geneva Pharm., Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865 (Fed. Cir. 2003.). In the instant case, Applicant is trying to extend their rights to the subject matter claimed in ‘370. The patented claims seek protection for compositions comprising bimesogenic compounds encompassing all the defined variables therein and in any amounts. Therefore, the instant claims are encompassed by and considered obvious variants of ‘370. Thus, the instant claims are not patentably distinct from the patented claims.
Applicant argues the disclosure of Tuffin makes no suggestion of the claimed ranges and also fail to suggest the relative amounts represented by these ranges, of compounds of Applicants’ formulas I and II in a medium. As a result of these amounts of compounds of formula II, Applicants’ invention provides media that exhibit, at the same time a favorable broad twist bend nematic phase from above room temperature down to low temperatures, and a favorable stability against crystallization in the bulk as well in liquid cells seen in mixture example 1 of the specification.
The Examiner respectfully disagrees. Tuffin teaches one or more compounds of formula A-II (i.e. methylene-linked dimers) [Applicant’s formula I], preferably in a concentration of 40% or less [col 128 lines 31-33] which overlaps the instantly claimed range of  30% or less, specifically 27% or less. Tuffin also teaches one or more compounds of formula A-III (Applicant’s formulae II, III, and IV) is preferably in a concentration of preferably 70 % or less [p 116] which overlaps the instantly claimed combined amounts of 20% or more, specifically 25% or more for formula II, 10 to 70% for formula III, and 1 to 15% for formula IV. Tuffin further teaches it is known that the use of bimesogens having alkylene spacer groups (Applicant’s formulae I and V) and similar bimesogens exhibit a lower temperature phase below a nematic phase. This 
Due to the amendment of instant claims 1, 2, 4, 7, 8, and 14, the objections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adlem et al. (U.S. 2015/0210921) which corresponds to U.S. 9,644,144 cited above as evidenced by Adlem et al. (U.S. 2015/0175883) and Tuffin et al. (WO2013174481) which corresponds to U.S. 10,087,370 cited above as evidenced by Adlem et al. (U.S. 2015/0175883) each contain subject matter which is obvious over the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722